16271518Notice of Pre-AIA  or AIA  Status
This office action is in response to the amendment filed 4/20/21.  Claims 1-8 and 10-37 are pending with claims 26-37 withdrawn from consideration.  Claim 9 has been canceled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The replacement drawings filed 4/20/21 are approved.

The information disclosure statement (IDS) submitted on 4/20/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Obermark on 4/30/21.

The application has been amended as follows: 
CLAIM 1
Amend the last clause as follows:


CLAIM 23
Lines 2-3, delete “the strut support faces of the plurality of support struts and”.

Cancel Withdrawn Claims 26-37.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: in Fig.5B delete the dashed center line which the lead line of reference number 1128 points to and make the lead line be directed to the exterior surface of layer 1111.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.


    PNG
    media_image1.png
    598
    545
    media_image1.png
    Greyscale

Claims 1-8 and 10-25 are allowed.

The following is an examiner’s statement of reasons for allowance: While U.S. 2013/0180203 to Xiangli teaches bonding support struts to an impermeable layer he fails to provide the permeable layer.  U.S. Patent 4,956,951 to Kannankeril teaches using a permeable filter layer 50 adhered to the top of struts to allow water to pass through but filter dirt which would obstruct drainage channels.   As the wrap of Xiangli is not disclosed as for use underground there would be no need to add a filter for dirt.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3635

/Robert Canfield/Primary Examiner, Art Unit 3636